EXECUTION COPY WAIVER AND AMENDMENT WAIVER AND AMENDMENT, dated as of August 17, 2009 (this “Waiver and Amendment”), to the Credit Agreement, dated as of March 2, 2007 (the “Credit Agreement”), among RDA HOLDING CO., a Delaware corporation (“Holdings”), THE READER’S DIGEST ASSOCIATION, INC., a Delaware Corporation (the “Company”), the Overseas Borrowers from time to time party thereto, including RD GERMAN HOLDINGS GMBH (the “German Borrower”), each lender from time to time party thereto (collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative Agent”), and the other agents parties thereto. W I T N E S S E T H: WHEREAS, Holdings, the Borrowers, the other Loan Parties, the Lenders and the Administrative Agent have entered into the Credit Agreement and each other Loan Document (as defined in the Credit Agreement) (collectively with the Credit Agreement, the “Loan Documents”); capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms in the Loan Documents unless otherwise defined herein or the context otherwise requires); WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to the Borrowers on the terms set forth in the Credit Agreement; WHEREAS, the Company has notified the Administrative Agent that Holdings, the Company and the U.S. Guarantors listed in Schedule I attached hereto (collectively, the “Proposed Filing Entities” or the “Debtors”) are considering filing voluntary petitions with the United States Bankruptcy Court for the Southern District of New York or any other United States Bankruptcy
